NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



BRIAN MATTHEW CRANE,                    )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D17-4688
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian
and Rex M. Barbas, Judges.

Bryant R. Camareno of Bryant R.
Camareno, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and ATKINSON, JJ., Concur.